Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-39 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al hereafter Zhang (US pat. App. Pub. 20190033843) and in view of Cantrell (US pat. App. Pub. 20200117177) and further in view of Baran Pouyan et al hereinafter Baran (US pat. app. Pub. 20210264306).  
4.	As per claims 1, 10, 18, 20, Zhang discloses a method, a system, a storage device, an apparatus, of detecting deviation from an operational state of a rotational device, the method comprising: receiving, from one or more sensor devices coupled to the rotational device, frequency domain data indicative of vibration data sensed during a sensing period (paragraphs: 5-6, 20, 22, and 32-34, wherein it emphasizes that rotational motor device associates with several sensor devices wherein those sensor devices collects frequency domain vibration data for a period of time); processing the frequency domain data using anomaly detection model to generate an anomaly score for the sensing period; and processing the anomaly score using an alert generation model to generate an alert (paragraphs: 7, 36-41, and 47-49; wherein it elaborates that the frequency domain data to determine abnormal operating condition if the vibration threshold values deviates from the normal operating values and generates the alert). Although, Zhang discuss about using model based detection of modeling software to determine abnormal operating condition. He does not specifically mention trained anomaly detection model. However, in the same field of endeavor, Cantrell discloses trained anomaly detection model to detect anomaly (paragraphs: 4-11, 19-22, and 24).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Cantrell’s teachings of trained anomaly detection model to detect anomaly with the teachings of Zhang, for the purpose of effectively protecting the rotational motor devices from unauthorized intruders.  
Although, Zhang discuss about generating an alert based on abnormal operating condition. He does not specifically mention determine whether to generate an alert. However, in the same field of endeavor, Baran discloses processing the anomaly score using an alert generation model to determine whether to generate an alert (paragraphs: 4-11, 19-22, and 24).    
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Baran’s teachings of processing the anomaly score using an alert generation model to determine whether to generate an alert with the teachings of Zhang, for the purpose of effectively waring the management or individual operator about abnormal condition of the rotational devices.  
5.	As per claim 2, Zhang discloses the method, wherein the rotational device includes a rotational pump, and wherein the one or more sensor devices measure at least one of a motion or an acceleration associated with vibration at the rotational pump (paragraphs: 22, 43).
6.	As per claim 3, and 19, Zhang discloses the method, and a device wherein: processing the frequency domain data using the trained anomaly detection model includes: inputting the frequency domain data to an autoencoder; generating a residual based on an output of the autoencoder; and generating the anomaly score using a Hotelling test statistics module based on the residual and reference residual data; and processing the anomaly score using the alert generation model includes performing a sequential probability ratio test based on the anomaly score (paragraphs: 20, 32, 55).
7.	As per claim 4, Zhang discloses the method comprising, prior to receiving the frequency domain data: receiving a first time series of frequency domain data indicative of normal operation of the rotational device from the one or more sensor devices; and training the autoencoder based on the first time series (paragraphs: 23, 36).
8.	As per claim 5, Zhang discloses the method comprising, prior to receiving the frequency domain data: receiving a first time series of frequency domain data indicative of normal operation of the rotational device from the one or more sensor devices; training an autoencoder of the anomaly detection model based on a first portion of the first time series; generating reference residual data based on outputs of the trained autoencoder; and generating reference anomaly scores at a Hotelling test statistics module based on the reference residual data and residual scores associated with a second portion of the first time series for use by a sequential probability ratio test of the alert generation model (paragraphs: 42, 46, 51).
9.	As per claim 6, Zhang discloses the method, wherein processing the frequency domain data at the trained anomaly detection model includes: inputting the frequency domain data to an autoencoder; and generating a residual based on an output of the autoencoder, wherein the anomaly score is generated based on the residual (paragraphs: 6, 24).
10.	As per claim 7, Zhang discloses the method, wherein processing the frequency domain data at the trained anomaly detection model further includes: inputting the residual to a Hotelling test statistics module; and generating the anomaly score at the Hotelling test statistics module using a multivariate test statistic that is based on residual data and reference residual data (paragraphs: 31, 40, 54).
11.	As per claim 8, Zhang discloses the method, wherein the alert generation model includes a sequential probability ratio test that determines whether a set of one or more anomaly scores indicates deviation from normal operation of the rotational device (paragraphs: 25, 41).
12.	As per claim 9, Zhang discloses the method comprising generating a graphical user interface including: a graph indicative of a performance metric of the rotational device over time; an alert indication corresponding to a portion of the graph; and an indication of one or more sets of frequency domain data associated with the alert indication (paragraphs: 27, 38).
13.	As per claim 11, Zhang discloses the system, further comprising one or more sensor devices, the one or more sensor devices including: one or more sensors configured to generate the vibration data; and a data processor configured to output the frequency domain data based on the vibration data (paragraphs: 39, 47).
14.	As per claim 12, Zhang discloses the system, wherein the trained anomaly detection model includes: an autoencoder configured to generate a reconstruction of the frequency domain data; a residual generator configured to generate a residual based on a difference between the reconstruction and the frequency domain data; and a Hotelling test statistics module configured to generate the anomaly score based on the residual and reference residual data (paragraphs: 20, 32, 55).
15.	As per claim 13, Zhang discloses the system, wherein the alert generation model includes a sequential probability ratio test configured to determine whether a set of anomaly scores indicates deviation from normal operation of the vibrating device (paragraphs: 22, 43).
16.	As per claim 14, Zhang discloses the system, wherein the vibrating device includes a rotational device, and wherein the memory further includes a calibration module that is executable by the one or more processors to: train the autoencoder based on a first portion of a first time series of frequency data indicative of normal operation of the rotational device; generate the reference residual data based on outputs of the trained autoencoder; and generate reference anomaly scores based on the reference residual data and residual scores associated with a second portion of the first time series for use by the sequential probability ratio test (paragraphs: 42, 46, 51).
17.	As per claim 15, Zhang discloses the system, wherein the memory further includes a graphical user interface module that is executable by the one or more processors to generate a graphical user interface to display an alert indication (paragraphs: 27, 34).
18.	As per claim 16, Zhang discloses the system, further comprising a display device coupled to the one or more processors and configured to display the graphical user interface, wherein the graphical user interface includes: the alert indication; and an indication of one or more sets of frequency domain data associated with the alert indication (paragraphs: 36, 42).
19.	As per claim 17, Zhang discloses the system, further comprising a receiver configured to receive the frequency domain data from one or more sensor devices that are configured to detect vibrations of a rotational device (paragraphs: 7, 24).
20.	As per claim 21, Zhang discloses the apparatus, wherein: the means for generating the anomaly score includes: means for generating a reconstruction of the frequency domain data; and means for generating a residual based on a difference between the frequency domain data and the reconstruction of the frequency domain data; and the means for determining whether to generate the alert includes means for performing a sequential probability ratio test (paragraphs: 20, 32, 55).
21.	As per claim 22, Zhang discloses a self-training sensor apparatus comprising: a sensor to generate sensor data associated with operation of a device; an input interface to receive input to select between a training mode of operation and a detection mode of operation; a memory including model generation instructions; one or more processors coupled to the memory, the one or more processors configured to: while operating in the training mode of operation (paragraphs: 5-6, 20, 22, and 32-34), receive first sensor data from the sensor and execute the model generation instructions based on the first sensor data to generate a trained anomaly detection model and an alert detection model; and while operating in the detection mode of operation: receive second sensor data from the sensor; use the trained anomaly detection model to generate an anomaly score; and process the anomaly score using the alert detection model to determine whether to generate an alert; and an output interface to output an alert indication responsive to the one or more processors generating the alert (paragraphs: 7, 36-41, and 47-49). Although, Zhang discuss about using model based detection of modeling software to determine abnormal operating condition. He does not specifically mention trained anomaly detection model. However, in the same field of endeavor, Cantrell discloses trained anomaly detection model to detect anomaly (paragraphs: 4-11, 19-22, and 24).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Cantrell’s teachings of trained anomaly detection model to detect anomaly with the teachings of Zhang, for the purpose of effectively protecting the rotational motor devices from unauthorized intruders.  
Although, Zhang discuss about generating an alert based on abnormal operating condition. He does not specifically mention determine whether to generate an alert. However, in the same field of endeavor, Baran discloses processing the anomaly score using an alert generation model to determine whether to generate an alert (paragraphs: 4-11, 19-22, and 24).    
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Baran’s teachings of processing the anomaly score using an alert generation model to determine whether to generate an alert with the teachings of Zhang, for the purpose of effectively waring the management or individual operator about abnormal condition of the rotational devices.  
22.	As per claim 23, Zhang discloses the self-training sensor apparatus, wherein the sensor includes at least one of a vibration sensor, a motion sensor, or an accelerometer (paragraphs: 49, 55) 
23.	As per claim 24, Zhang discloses the self-training sensor apparatus, wherein the input interface includes at least one of a button, a switch, a receiver, or a touchscreen (paragraphs: 35, 47).
24.	As per claim 25, Zhang discloses the self-training sensor apparatus, wherein the device includes a rotary device (paragraphs: 27, 43).
25.	As per claim 26, Zhang discloses the self-training sensor apparatus, wherein the sensor, the one or more processors, and the memory are integrated within a single device or housing (paragraphs: 25, 42).
26.	As per claim 27, Zhang discloses the self-training sensor apparatus, wherein before the anomaly detection model is trained, the apparatus is agnostic regarding the device (paragraphs: 19, 31).
27.	As per claim 28, Zhang discloses the self-training sensor apparatus, wherein the memory includes a data structure representing an autoencoder, and wherein generating the trained anomaly detection model includes training the autoencoder (paragraphs: 22, 26).
28.	As per claim 29, Zhang discloses the self-training sensor apparatus, wherein the one or more processors are configured to execute the model generation instructions to: train an autoencoder based on at least a first portion of the first sensor data; generate reference residual data based on outputs of the trained autoencoder; and generate reference anomaly scores output by a Hotelling test statistics module based on the reference residual data and residual scores associated with at least a second portion of the first sensor data for use by a sequential probability ratio test (paragraphs: 20, 36, 46).
29.	As per claim 30, Zhang discloses the self-training sensor apparatus, wherein the output interface includes at least one of a light, a buzzer, a signal port, a display device, or a transmitter configured to send a message including the alert indication via a network (paragraphs: 23, 39).
30.	As per claim 31, Zhang discloses a method of operating a self-training sensor apparatus, the method comprising: receiving, at an input interface of the self-training sensor apparatus, a first input to select a training mode of operation; and in response to receiving the first input: receiving, from a sensor of the self-training sensor apparatus, first sensor data associated with operation of a device (paragraphs: 5-6, 20, 22, and 32-34) and executing, at one or more processors of the self-training sensor apparatus, model generation instructions based on the first sensor data to generate a trained anomaly detection model and an alert detection model (paragraphs: 7, 36-41, and 47-49). Although, Zhang discuss about using model based detection of modeling software to determine abnormal operating condition. He does not specifically mention trained anomaly detection model. However, in the same field of endeavor, Cantrell discloses trained anomaly detection model to detect anomaly (paragraphs: 4-11, 19-22, and 24).   
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Cantrell’s teachings of trained anomaly detection model to detect anomaly with the teachings of Zhang, for the purpose of effectively protecting the rotational motor devices from unauthorized intruders.  
31.	As per claim 32, Zhang discloses the method comprising, after generating the trained anomaly detection model and the alert detection model: receiving, at the input interface, a second input to select a detection mode of operation; and in response to receiving the second input: receiving second sensor data from the sensor; using the trained anomaly detection model to generate an anomaly score; and processing the anomaly score using the alert detection model to determine whether to generate an alert (paragraphs: 21, 37, 49).
32.	As per claim 33, Zhang discloses the method comprising, in response to a determination to generate the alert, outputting an alert indication at an output interface of the self-training sensor apparatus (paragraphs: 24, 40).
33.	As per claim 34, Zhang discloses the method, wherein outputting the alert indication includes at least one of activating a light, generating an audible signal, generating the alert indication at a signal port, or displaying the alert indication at a display device (paragraphs: 26, 32).
34.	As per claim 35, Zhang discloses the method, wherein the first sensor data includes at least one of vibration data, motion data, or acceleration data (paragraphs: 31, 38).
35.	As per claim 36, Zhang discloses the method, wherein the first input is received via at least one of a button, a switch, a receiver, or a touchscreen (paragraphs: 43, 47).
36.	As per claim 37, Zhang discloses the method, wherein the device includes a rotary device (paragraphs: 48, 56).
37.	As per claim 38, Zhang discloses the method, wherein before the trained anomaly detection model and the alert detection model are generated, the self-training sensor apparatus is agnostic of the device (paragraphs: 20, 54).
38.	As per claim 39, Zhang discloses the method, wherein executing the model generation instructions includes: training an autoencoder based on at least a first portion of the first sensor data; generating reference residual data based on outputs of the trained autoencoder; and generating reference anomaly scores output by a Hotelling test statistics module based on the reference residual data and residual scores associated with at least a second portion of the first sensor data for use by a sequential probability ratio test (paragraphs: 42, 46, 51).
Citation of References
39. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
IDE et al (US pat. app. Pub. 20180095004): discusses detecting early indications of equipment failure in an industrial system includes receiving sensor training data collected from industrial equipment under normal conditions and identifying periods of time in the sensor training data when the equipment was functioning normally; finding a pattern for each identified period of time to initialize a plurality of mixture models; learning weighting factors, mean and variance of each of the plurality of mixture models, and removing unimportant models from the plurality of mixture models; determining a Gaussian Markov random field model from surviving mixture models by calculating gating functions for each of the variables and individual mixture models; determining a threshold value of an anomaly score for each variable from the sensor training data; and deploying the model to monitor sensor data from industrial equipment using the threshold values to detect anomalous sensor data values indicative of an impending system failure.  
Trinh et al (US pat. App. Pub. 20200379454): elaborates that server uses one or more machine learning models to assign an anomaly score. Responsive to the anomaly score exceeding a threshold value, the server may issue an alert. The machine learning model may be supervised or unsupervised. In one embodiment, the machine learning model use several sensor channels to predict the values of one or more vitals of the equipment and compare the predicted values to the actual measured values of the vitals. The server may assign an anomaly score based on the differences between the predicted values and the measured values. In one embodiment, the machine learning model may be an autoencoder that generates a distribution of the measurement values to determine the likelihood of observing the actual measured values in a normal operation. In one embodiment, the server may use a histogram approach to predict anomaly.  
Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436